 232.DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll regular 2sellingand non'selling employees of the Employer, 4 in-cluding office clerical and store clerical employees, the tailor shop,menders and the milliner, timekeeping employees, personnel depart-ment employees, telephone operators, payroll employees, head cashieroffice employees, and secretaries to executives; but excluding electri-cians, air conditioning employees, carpenters, plumbers, painters,handymen, and elevator mechanics, employees employed as demonstra-tors or in leased departments whose salaries are paid either in whole orin part by persons, firms, or corporations other than the Employer,employees who perform less than 24 hours of work per week, executives,supervisors, and confidential employees, including, without limitation,buyers, assistant buyers, department managers, section managers, floorsupervisors and junior executives, students, training squad, medicaldepartment employees, special officers, protection (detective) depart-ment employees, watchmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Inc.,112 NLRB 299;Bond Stores, Incorporated, 84NLRB 667. Although the partiesagreed to exclude certain office clerical employees such as timekeeping employees,person-nel department employees, telephone operators,payroll employees,head cashier officeemployees,and secretaries to executives,we shall, because of our inclusion in the unit of allclerical employees and despite the agreement of the parties,include them in the unit.SeeJones-Dabney Company, Division of Devoe & Raynotds Co.,116 NLRB 1556. However,the record does not reveal whether any of the foregoing employees occupy confidential orsupervisory status, and therefore nothing in this decision shall be deemed to affect theparties' right to challenge any of the above-described categories for such reasons.2According to the parties'agreement,"regular" is defined as having had 90 days' con-tinuous service in the case of a full-time employee,and being on the payroll for 90 daysin the case of a part-time employee.The Bryant Electric CompanyandInternational Brotherhood ofElectricalWorkers,AFL-CIO,PetitionerandUnited Electri-cal, Radio and Machine Workers of America(UE).Case No.1-RC-4784.June 19, 1957DECISION AND CERTIFICATIONOF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into between International Brotherhood of Electrical Workers,AFL-CIO, the Petitioner herein, United Electrical, Radio andMachine Workers of America (UE), the Intervenor, and the Em-ployer, an election by secret ballot was conducted on February 5,1957, under the direction and supervision of the Regional Director forthe First Region, among the employees in the unit herein foundappropriate.Following the election, the parties were furnished witha tally of ballots which showed that of 31 votes cast, 6 were cast forthe Petitioner, 11 for the Intervenor, and 14 against the participating118 NLRB No. 27. TAE BRYANT ELECTRIC COMPANY233labor organizations.The results of this election being inconclusive,and no objections having been filed thereto, the Regional Director con-ducted a run-off election on February 15. The tally of ballotsfurnished the parties following that election showed that of 31 ballotscast, 7 ballots were cast for, and 24 against, the Intervenor, the par-ticipating labor organization.Thereafter, the Intervenor filed timelyobjections to conduct affecting the results of the election.On April 9,following an investigation, the Regional Director issued his report onobjections.In his report, the Regional Director recommended thatIntervenor's objections 1, 3, 4, and 5 be overruled as without merit.As no exceptions have been fled to these recommendations, they arehereby adopted.However, on the basis of the matter raised by ob-jection 2, the Regional Director recommended that the election be setaside and anew election directed.The Employer has taken exceptionto this recommendation.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the stipulation of the parties, the objections,the Regional Director's report on objections, and the Employer's ex-ceptions thereto.Upon the basis of the entire record in this case,the Board makes the following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In agreement with the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees at the Employer's plant in Daniel-son, Connecticut, excluding plant and office clerical employees, guards,professional employees, and supervisors as defined in the Act.The Intervenor's ObjectionWith respect to objection 2, the Regional Director's investigationdisclosed that on February 11 and 12, 1957, the Employer's Superin-tendent Schwing and Foreman Vince talked to all employees singlyor in groups of 2 or 3.Each talk lasted approximately 5 minutes andtook place in the plant production area at or near the employees' placeof work, with the power shut off where necessary. In general, thetalks were designed to induce the employees to vote against the In- 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDtervenor in the election on February 15.However, no evidence wasuncovered by the Regional Director to show that the Employer'sstatements on these occasions exceeded the permissible limits of freespeech.Relying uponMrs. Baird's Bakeries, Inc.,'the Regional Directorfound that the Employer's talks to the employees as described aboveinterfered with the employees' freedom of choice in the election, andhe recommended that this objection be sustained.The Employerexcepts to this recommendation, contending that the Board shouldapply the rule ofMall Tool Company'to this case.We find merit in the Employer's exception. The Board has hereto-fore made it abundantly clear that an employer's technique of talkingindividually to his employees does notper sejustify setting aside anelection.'It has been made equally clear that, in the absence of un-usual circumstances, both employers and unions are free to use anylegitimate methods of electioneering, including the making of speechesto assembled employees and the talking to individual employees.'Unusual circumstances warranting the setting aside of an election werefound to exist in theMrs. Baird's Bakeriescase, upon which RegionalDirector relies, wherein the employer contacted the employees indi-vidually in their homes, on their work routes, and in company officesin an effort to induce them to vote against the union.On the otherhand, inadequate basis for setting aside an election was found in theMall Toolcase, where the employer campaigned against the union intalks with individual employees at their workbenches which lastedabout 3 minutes.Like the Employer, we believe that this case, ratherthanMrs. Baird's Bakeries, Inc.,is controlling herein.That the Em-ployer's talks with the employees lasted some 2 additional minutes andtook place while the power was shut off, does not, in our opinion,prevent a free election and so distinguish the cases as to require adifferent result herein.Accordingly, we do not adopt the RegionalDirector's recommendation that Intervenor's objection 2 be sustained,and hereby overrule it.And, inasmuch as the Intervenor failed tosecure a majority of the valid ballots cast, we shall certify the resultsof the election.[The Board certified that a majority of the valid ballots was notcast for United Electrical, Radio and Machine Workers of America(UE), and that said organization is not the exclusive representativeof the Employer's employees in the unit found appropriate.]1 114 NLRB 444.x 112 NLRB 1313.3Mall Tool Company,supra.4Peoria Plastic Company,117 NLRB 545, andMall Tool Company, supra.Cf.Living-ston Shirt Corporation, et al.,107 NLRB 400, andPeerless Plywood Company,107 NLRB427.